        Case 1:20-cv-03010-APM Document 154 Filed 07/06/21 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

United States of America, et al.,

                  Plaintiffs,                         Case No. 1:20-cv-03010-APM

       v.

Google LLC,                                           Judge:   HON. AMIT P. MEHTA

                  Defendant.


State of Colorado, et al.,

                  Plaintiffs,                         Case No. 1:20-cv-03715-APM

       v.

Google LLC,                                           Judge:   HON. AMIT P. MEHTA

                  Defendant.

                       MOTION FOR ADMISSION PRO HAC VICE

       Pursuant to Local Civil Rule 83.2(d), Haley P. Tynes, a member of the bar of this Court

and an attorney of record for non-party Microsoft Corporation, respectfully moves the Court for

an order permitting Caroline Simons to participate as counsel pro hac vice in these proceedings

on behalf of non-party Microsoft Corporation.

       In support thereof, Movant and proposed admittee certify the following:

       1.     The proposed admittee’s full name is Caroline Koo Simons.

       2.     Ms. Simons is a licensed attorney with the law firm Orrick, Herrington &

Sutcliffe LLP, 222 Berkeley Street, Suite 2000, Boston, MA 02116.

       3.     Ms. Simons is a member in good standing of the bar of the Commonwealth of

Massachusetts, to which she was admitted in 2011. She also is a member in good standing of the

                                                -1-
           Case 1:20-cv-03010-APM Document 154 Filed 07/06/21 Page 2 of 4




bar of the State of New York, to which she was admitted in 2009.

          4.     Ms. Simons has not been disciplined by any bar. She is not currently disbarred in

any court and has not been denied admission to the courts of any state or any court of the United

States.

          5.     Ms. Simons has not appeared pro hac vice in the United States District Court for

the District of Columbia within the last two years.

          6.     Ms. Simons does not practice law from an office in the District of Columbia. She

is not admitted to the District of Columbia Bar and does not have an application to the DC bar

pending.

          7.     A Declaration signed by Ms. Simons is attached hereto, certifying the statements

made in this motion.

          I, Haley P. Tynes, attorney of record and Counsel for non-party Microsoft Corporation,

respectfully requests that the Court grant this Motion and order that Caroline Simons be

authorized to appear pro hac vice and to participate in the proceedings captioned above on behalf

of Microsoft Corporation.




                                                 -2-
       Case 1:20-cv-03010-APM Document 154 Filed 07/06/21 Page 3 of 4




Dated: July 6, 2021                       ORRICK, HERRINGTON & SUTCLIFFE
                                          LLP



                                          By:
                                                Haley P. Tynes
                                                htynes@orrick.com

                                          Columbia Center
                                          1152 15th Street, N.W.
                                          Washington, DC 20005-1706
                                          Telephone:      +1 202 339 8400
                                          Facsimile:      +1 202 339 8500

                                          Counsel for Non-Party Microsoft Corporation




                                    -3-
        Case 1:20-cv-03010-APM Document 154 Filed 07/06/21 Page 4 of 4




                               CERTIFICATE OF SERVICE

       The undersigned certifies that on July 6, 2021, the foregoing document was filed with the

Court via CM/ECF, which will serve all counsel of record.

                                            _______________
                                            Haley P. Tynes




                                              -4-
